Chas. M. Cooley, District Judge.
This is an original proceeding in the supreme court for a writ of mandamus directing and commanding the state auditor to forthwith credit to the account of the supreme court of the state of North Dakota the appropriation for the additional compensation of the members of said court, provided for in subdivision 3 of chapter 24 of the Laws of 1917, and to issue to the several justices of said court warrants for the quarterly instalments of said additional compensation which became payable at the quarterly periods since on or about January 1, 1917, without the filing of an itemized statement therefor.
This proceeding was instituted by an application to the supreme court for an order directing the issuance of an alternative writ. When the application for such order was presented to the court, four of its five members, deeming themselves disqualified to sit in a matter involving their right to the compensation which is the subject of this controversy, withdrew from any participation in the proceedings, and the remaining member of the court, Justice Eobinson, under the provisions of § 100 of the state Constitution, called in four district judges, to wit, W. L. Nuesle, Judge of the Sixth Judicial District; A. T. Cole, *621Judge of the Third Judicial District; J. A. Coffey, Judge of the Fifth Judicial District, and Chas. M. Cooley, Judge of the First Judicial District, to sit with him in the further proceedings that might be had in said cause. Justice Robinson and two of the district judges, thus called in, signed the order for the issuance of the alternative writ which was made returnable on December 1, 1917. On that date the supreme court of North Dakota, as above constituted, assembled in the court room of the said court, and heard and considered the issues raised by the alternative writ and the respondents’ return thereto.
At the outset objection was made to the jurisdiction of the court on the grounds: (1) That J. E. Robinson, one of the justices of the said court, was disqualified from acting in the matter because of his interest in the result; (2) that the order for the alternative writ was not signed by a majority of the members of said court qualified to act; and (3) that the case is not of public concern involving questions affecting the sovereign rights of the state or its franchises or privileges. It is unnecessary to determine whether Justice Robinson, because of any interest in the result, was disqualified to sit as a member of this court upon the hearing and determination of the issues in this proceeding. The fact remains, that the court, as constituted, included four district judges qualified to act, and who constituted a quorum, and a majority of the members of said court, and who were invested, so far as this controversy is concerned, with the same power and authority, and whose judgment is entitled to the same force and effect as that of the
justices who are the regularly elected members of the court. State ex rel. Linde v. Robinson, 35 N. D. 410, 160 N. W. 512; State ex rel. Linde v. Robinson, 35 N. D. 417, 160 N. W. 514.
The mere presence of, and participation by, a member of a judicial body disqualified to act in a particular case, does not necessarily invalidate the proceedings and judgment of that body. Particularly is this true if his presence is not necessary to constitute a quorum, or his vote does not determine the result. State ex rel. Getchel v. Bradish, 95 Wis. 205, 37 L.R.A. 289, 70 N. W. 172, dissenting opinion of Justice Marshall.
Neither under the Constitution nor the statutes of this state is any person or body of persons invested with the power to prevent a justice of the supreme court, disqualified on account of interest from partiei*622pating in any case properly coming before that court, nor under the Constitution of this state is the legislature empowered to make any provision for the transfer for any such case to any other jurisdiction.
To hold that the mere participation by any justice of the supreme court in a case in which he is disqualified to act would invalidate the proceedings and judgment of the court, would give to such justice the power, if he so willed, to absolutely bar the door of justice, which should be open to all, against one of the parties. While the Constitution of South Dakota contains no provision for the calling in of other judges in case any member of the supreme court is disqualified for any reason, much of the reasoning of the supreme court of that state in the case of McCoy v. Handlin, 35 S. D. 487, L.R.A.1915E, 858, 153 N. W. 361, Ann. Cas. 1917A, 1046, is applicable to the condition here presented.
Inasmuch as the district judges who were called in, to sit in the place of those who deemed themselves disqualified, became, when so-called, so far as this case is concerned, judges of the supreme court, the order for the alternative writ, which was signed by two of such judges, was legally issued under § 7340, Comp. Laws 1913, which provides that the supreme court shall be always open for the issue and return of all writs which it may lawfully issue, and that any judge of said court may order the issuance of any such writ.
That the proceedings involves the rights, franchises, and privileges of the state government, and that this court had constitutional and statutory authority to exercise original jurisdiction herein, is well settled by the decision of this court in the case of State ex rel. Linde v. Jorgenson, 25 N. D. 539, 49 L.R.A.(N.S.) 67, 142 N. W. 450, wherein a similar principle was involved, the difference between the two cases being only in the extent to which the rights, franchises, and privileges of the state were affected.
Upon the merits, this controversy involves the question of the interpretation and constitutionality of § 1, chap. 82, of the Session Laws of 1907 (§ 720, Comp. Laws 1913), and of said § 720, Comp. Laws 1913, as amended by § 2, chap. 224, of the Session Laws of 1917.
Section 1, chap. 82, Laws 1907, provides: “Each judge of the supreme court of this state shall receive the sum of $500 per a-nmim for traveling expenses and moneys expended by him while absent from *623his home and while engaged in the discharge of his official duties, to be paid in quarterly payments without filing any itemized statement.”
Section 2, chap. 224, Laws 191Y, provides: “Each judge of the supreme court who, on account of his official position, has taken up his residence at the capital of this state, or who has been or who may be compelled to absent himself from his legal residence in order to properly discharge his official duties, shall, during his present term of office, receive the sum of $500 per annum for traveling expenses and moneys expended by him while engaged in the discharge of his official ■ duties, to be paid in quarterly payments without filing any itemized statement; provided, however, that the provisions of this section shall not apply to any judge of the supreme court hereafter elected or appointed.”
The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the legislature, and it is true that this intention “must be the intention as expressed in the statute; and where the meaning of the language used is plain, it must be given effect by the courts, or they would be assuming legislative authority.” 36 Cyc. 1106. But it is also true that “every statute must be construed with reference to the object intended to be accomplished by it. In order to ascertain this object it is proper to consider the occasion and necessity of it enactment, the defects or evils in the former law, and the remedy provided by the new one; and the statute should be given that construction which is best calculated to advance its object by suppressing the mischief and securing the benefits intended. Eor the purpose of determining the meaning recourse may be had to considerations of public policy, and to the established policy of the legislature as disclosed by a general course of legislation. If the purpose and well-ascertained object of a statute are inconsistent with the precise words, the latter must yield to the controlling influence of the legislative will resulting from the whole act.” 36 Cyc. 1110.
In pursuance of the general object of enforcing the intention of the legislature it is a rule that the spirit or reason of the law will prevail over its letter. 36 Cyc. 1108.
While, therefore, in both the acts of the legislature above referred to, provision is made for the payment of “expenses,” it is proper in inter*624preting these acts to consider other acts of the legislature relating to the same subject-matter, and other parts of the same acts.
In 1903, the annual salary of a judge of the supreme court was $4,000. In that year the legislature passed an act (Laws 1903, chap. 194) which is as follows:
“Sec. 1. Each judge of the supreme court shall, during his present term of office, receive the sum of $100 per month for the purpose of defraying the personal expenses of such judge when away from home in the discharge of the duties pertaining to his office, and for other-necessary expenses. Such amount to be payable monthly without the filing of any itemized statement; provided, that the provisions of this section shall not apply to judges hereinafter elected.
“Sec. 2. The judges of the supreme court shall receive an annual salary of $5,000, the payment thereof to begin at the expiration of the present term of each of the present incumbents, and until the expiration of the present term of each of said judges he shall receive an annual salary of $4,000.”
■On the 1st of January, 1907, § 1, chap. 191, Laws of 1903, became ineffective, as the term of each of the judges in office at the time of the passage of the act had expired, and all were thereafter entitled to an annual salary of $5,000. At the legislative session in 1907, chap. 82, Laws of 1907, above quoted, was passed, and went into effect on its approval by the governor, on March 19, 1907. When the 1913 edition of the Compiled Laws was published, so much of § 2, chap. 194, Laws of 1903, as was then applicable, namely, “the judges of the supreme court shall receive an annual salary of $5,000,” appeared as § 719, and § 1, chap. 82, Laws of 1907, appeared as § 720.
At the 1917 session of the legislature an act was passed (Laws 1917, chap. 198) repealing § 720, Comp. Laws 1913. This law did not take effect until July 1, 1917. At the same session there was passed an act (Laws 1917, chap. 224) which provides as follows:
“Sec. 1. Section 719 of the Compiled Laws of North Dakota for the year 1913 is hereby amended and re-enacted so as to read as follows:
“ ‘Sec. 719. The judges of the supreme court shall each receive an annual salary of $5,500. Provided, however, that the provisions of this *625section shall not apply to said judges during their respective present term of office.’ ”
“Sec. 2. § 720 of the Compiled Laws of North Dakota for the year 1913 is hereby amended and re-enacted so as to read as follows:
“ ‘Sec. 720. Each judge of the supreme court who on account of his official position has taken up his residence at the capital of this state or who has been or may be compelled to absent himself from his legal residence in order to properly discharge his official duties shall, during his present term of office, receive the sum of $500 per annum for traveling expenses and moneys expended by him while engaged in the discharge of his official duties, to be paid in quarterly payments without filing any itemized statement; provided, however, that the provisions of this section shall not apply to any judge of the Supreme Court hereafter elected or appointed.’ ”
Thus it will be observed that from 1903, when the salary of the judges of the supreme court was $4,000, their compensation for services has been raised until it is now fixed at $5,500.
If, in arriving at the intention of the legislature when it enacted § 1, chap. 82, Laws 1907, and § 2, chap. 224, Laws 1917, we are permitted to disregard the strict letter of the law, and to consider the spirit or reason of the law, and the object intended to be accomplished, it requires but a casual observation of the various acts which have been quoted to determine that it was the evident intention of the legislature thereby to increase the salary of the then judges of the supreme court, and that the legislature adopted this form of granting this additional compensation in an attempt to avoid the prohibition contained in the North Dakota Constitution,-§ 99, which provides: “The judges of the supreme and district courts shall receive such compensation for their services as may be prescribed by law, which compensation shall not be increased or diminished during the term for which a judge shall have been elected.”
All of the judges of the supreme court now in office were elected for terms which began subsequent to the enactment of § 720, Comp. Laws 1913 (§ 1, chap. 82, Laws 1907) and prior to the time when chap. 198, Laws 1917, repealing said § 720, took effect. Therefore, considered as an act providing for additional compensation for services, § 1, chap. 82, Laws 1907 (§ 720, Comp. Laws, 1913), is not, as to the present *626judges, in violation of the'constitutional provision above quoted. Nor is the right of the present'judges to continue to receive such additional compensation until the expiration of their present terms affected by chap. 198, Laws 1917, repealing said § 720, as that act is unconstitutional as diminishing their compensation for services during the terms for which they have been elected.
But respondent contends that § 1, chap-. 82, Laws 1907, and § 2, chap. 224, Laws 1917, should receive a literal interpretation, and that these acts provide for additional compensation for “expenses” rather than for “services.” Under that interpretation neither of these acts is unconstitutional, as being in violation of § 99 of the Constitution; for that constitutional provision prohibits, during the term for which a-judge is elected, only an increase in his compensation for services, and each of the present judges was entitled to receive the additional compensation provided for by the former act until July 1, 1917, and are entitled to receive the compensation provided for by the latter act until the expiration of their present terms.
Respondent does not contend that the judges are not entitled to this additional compensation under any circumstances; but his contention is that, as far as these acts require the quarterly payments to be made “without filing any itemized statement,” they are void, as being in violation of § 186 of this Constitution of this state, which provides: “No money shall be paid out of the state treasury except upon appropriation by law and on warrant drawn by the proper officer, and no bills, claims, accounts or demands against the state, or any county or other political subdivision, shall be audited, allowed or paid until a full itemized statement in writing shall be filed with the officer or officers whose duty it may be to audit the same.”
To audit a claim, account, or demand, means to examine, adjust, pass upon, and settle such claims, account, or demand. An audit of claims and accounts is required for the purpose of determining the amount, if any, to be paid. It involves an exercise of discretion by the auditing officer or board. Under the provisions of the acts in controversy, the amount, the time of payment, and the persons to whom payment shall be made, have been fixed and designated by law, so that there remains nothing for the respondent to do but to perform the *627ministerial duty of issuing his warrants to each judge for the amount so fixed.
In the case of McCoy v. Handlin, 35 S. D. 487, L.R.A.1915E, 858, 153 N. W. 361, Ann. Cas. 1917A, 1046, it appears that an act of the legislature of South Dakota provides that when a judge of the supreme court, not legally a resident at the state capital, shall have changed his actual residence thereto, there shall be paid to such judge, for his increased expenses of living, the fixed sum of $50 per month, payable on the certified vouchers of such judge. The court say: “When a claim, based upon a valid law has once been audited and allowed by the auditor himself, or by some other duly authorized person, board, or tribunal, or the amount thereof is fixed by law, so that there is no dispute as to the amount of the claim, it then becomes the duty of the auditor to allow it, and to issue a warrant upon the state treasurer therefor, provided, of course, that money has been appropriated for the payment thereof. . . . The claim is audited at a fixed amount by the law itself. The defendant is vested with no discretion whatever in the matter of allowing the said sum of money. Mandamus is the proper mode of compelling him to perform the purely ministerial act of issuing the warrant.”
Moreover, before it shall become necessary to file with any officer or officers an itemized statement of any claim, account, or demand against the state, or against a county, it must be made to appear that there is some officer or officers “whose duty it may be to audit the same.”
It will be noted that the provisions of § 186 of the Constitution relate to the audit of claims and accounts against counties, as well as to those against the state. Tet § 3369, Comp. Laws 1913, provides that the county auditor “shall draw warrants . . . for all debts and demands against the county when the amounts are fixed by law, and which are not directed to be audited by some other person or tribunal.” By this latter provision there are excepted from the operation of the constitutional provision all debts and demands against counties when the amounts are fixed by law, and which are not directed to be audited by some other person or tribunal, there being no person whose duty it is to audit such debts and demands.
In the case of the State ex rel. Wiles v. Heinrich, 11 N. D. 31, 88 *628N. W. 734, the court, referring to the salaries of clerks employed in. the office of the county superintendent of schools, say: “The demand of clerks so employed are not fixed by law, and could not, therefore, be audited and paid by the county auditor, as in the case of salaries. . . . The board of county commissioners have the general superintendence of the fiscal affairs of the county, and constitute a board of audit for all claims and demands against their counties, the amounts of which are not fixed by law.”
In the case of the State ex rel. Wiles v. Albright, 11 N. D. 22, 88 N. W. 729, the court say: “In ordinary cases of salaries fixed by law, and not paid and actually due, it is not denied that the absolute duty to issue warrants therefor devolves upon the auditor, under the statute, and that he is not bound to submit to the directions of the county commissioners, or anyone else, to withhold the issuing of such warrants. In such cases he has no discretion. The law will compel him by mandamus, to issue warrants for such salaries. In those cases his acts are ministerial merely.”
In the case of the State ex rel. McCue v. Lewis, 18 N. D. 125, 119 N. W. 1037, the court had under investigation § 1167, Rev. Codes 1905, as amended by chap. 237, Laws 1907. This section provides that if the county judge of the county from which an indigent inmate of the Institution for the Feeble-Minded is admitted shall certify that such inmate is unable to pay the sum of $50 semiannually to the said institution, it is made the duty of the county auditor to transmit a county warrant for $50 semiannually for each patient so situated, upon presentation of the proper certificate of the superintendent of said institution. Proper certificates were presented to the county auditor of Cass county, and a demand was made upon him for his warrant for the sum of $50 for each of three indigent inmates of said institution from said county. Upon his refusal to comply with such demand, mandamus proceedings were instituted against him. On the part of the respondent, the county auditor of Cass county, it was contended that the act in question contravened § 186 -of the Constitution. In answer to that contention, the court said: “Furthermore, § 186 by its language clearly applies only to those accounts or demands, the audit of which is made the duty, by law, of some officer; and, under the act in question, there *629is no duty devolving upon the county auditor to audit the claims therein mentioned.”
Subdiv. 10 of § 132, Oomp. Laws of 1913, provides that it shall be the duty of the state auditor “to audit all claims against the state the payment of which is authorized by law.”
This provision made its first appearance in subdiv. 10, § 98, Rev. Codes 1895, and has since been continued in the various revisions and compilations of the Political Code, although it was impliedly repealed by chapter 33, Laws of 1901, by which was created a state auditing board whose duty it was to audit all claims that might come before it. This act, in amended form, appears as § 375 of the Comp. Laws of 1913. By chapter 227, Laws 1915, § 375, Oomp. Laws 1913, was further amended. Among other things the said § 375, as amended, provides: “The state auditor shall act as secretary of the state auditing board, and shall receive and file for the consideration of the state auditing board all accounts, claims, or demands against the state, except such as are now specifically excepted by law. , . „ It shall be the duty of the state auditing board to audit all claims, accounts, bills, and demands against the state, except such as are now specifically excepted by laiu. ...”
There is no officer or officers whose duty it is to audit claims and accounts against the state, other than the state auditing board; and it is apparent that it is not the duty of this board to audit any claim or demand against the state that has been specifically excepted by law.
Section 657. Compiled Laws 1913, provides that “no bill, claim, account or demand against the state, except in cases of salaries fixed by law, shall be audited, allowed or paid until a full itemized statement in writing shall be filed with the officer or officers, whose duty it may be to audit the same.”
This is a specific provision of law excepting salaries from the claims and demands that must be. itemized and filed for audit with the state auditing board, and § 1, chap. 82, Laws 1907, and § 2, chap. 224, Laws 1917, are other specific provisions of law of like character.
These acts constitute valid annual appropriations of $500 for each judge of the supreme court. State ex rel. Birdzell v. Jorgenson, 25 N. D. 539, 49 L.R.A.(N.S.) 67, 142 N. W. 450. They contain no provision requiring the quarterly instalments to be audited by anyone. It was entirely competent for the legislature to thus make and *630audit its appropriations, and no duty devolves upon the state auditing board, or upon any officer, to audit any claim based upon either of said acts. Inasmuch as there is no officer or officers whose duty it is to audit such claims, there is no officer or officers with whom itemized statements of any such claims must be filed.
Appropriations having been made, not only by the terms of these acts, but by the general budget acts, for the payment of the claims and demands arising under those acts, and the amount of such claims having been fixed by law, and there being no officer or officers whose duty it is to audit such claims, it becomes the ministerial duty of the state auditor, under the provisions of said acts, to issue his warrants for the payment thereof at the times as provided by law.
A peremptory writ will, therefore, issue as prayed.
Bruce, Ch. J., and Christianson, Birdzell, and Grace, JJ. did not participate. Hon. Ohas. M. Cooley, Hon. A. T. Cole, Hon. J. A. iOoeeey and Hon. W. L. Nuessle, District Judges of the State of North Dakota, sitting by request.
Bobinson, J. I concur in result.